Citation Nr: 1506802	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gastrointestinal disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied calim for entitlement to service connection for peripheral neuropathy in the hands. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD)(previously claimed as gastrointestinal disorder). 

4.  Entitlement to service connection for bilateral carpal tunnel syndrome (previously claimed as peripheral neuropathy in the hands). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.K. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to April 1972. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Jackson, Mississippi (RO).  In a March 2009 rating decision, the RO reopened the previously denied claim for entitlement to service connection for gastrointestinal disorder but denied the underlying claim for service connection for GERD (previously claimed as gastrointestinal disorder).  In an April 2010 rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for peripheral neuropathy in the hands, and the RO confirmed and continued the denial of the claim for entitlement to service connection for GERD. 

In March 2014, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The issues of entitlement to service connection for GERD and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 1993 decision, the Board denied the Veteran's claim for entitlement to service connection for gastrointestinal disorder manifested by dyspepsia as a not well grounded claim because the evidence failed to demonstrate a current disorder that was related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the Board's June 1993 decision relates to unestablished facts (medical evidence of current diagnosis of GERD and lay evidence supporting a link to service) that are necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In a May 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for peripheral neuropathy in the hands because the evidence failed to demonstrate a current disability was incurred in service or the first year thereafter, or was otherwise related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

4.  The additional evidence associated with the claims folder subsequent to the RO's May 1994 rating decision relates to an unestablished fact (medical evidence of a current diagnosis of bilateral carpal tunnel syndrome) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 1993 Board decision which denied the Veteran's claim for entitlement to service connection for gastrointestinal disorder is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2014).

2.  The May 1994 RO rating decision which denied the Veteran's service connection claim for peripheral neuropathy in the hands is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied service connection claims, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

2.  Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for GERD and bilateral carpal tunnel syndrome.  Implicit in these claims is his petition to reopen the previously denied claims for entitlement to service connection for gastrointestinal disorder and peripheral neuropathy in the hands.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 1993 decision, the Board denied the claim for entitlement to service connection for gastrointestinal disorder as a not well grounded, finding that there was no evidence of the disorder in service or for many years following service and that the disorders are not etiologically related to his period of service.  Neither the Veteran nor the Board requested reconsideration of the decision, and the Veteran did not appeal to the United States Court of Appeals for Veterans Claims.  Thus, that Board decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104, 7252; 38 C.F.R. § 20.1100(a).

The RO denied the Veteran's original claim for entitlement to service for peripheral neuropathy in the hands in a May 1994 rating decision.  At that time, the RO determined that the evidence failed to reflect current diagnosed disorder that was incurred in service or the first year thereafter, or was otherwise related to his period of service.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  The 1994 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Veteran now seeks to reopen his previously denied claims for service connection.  Upon review of the record, the Board finds that the evidence received since these last final decisions is new and material.  Specifically, the additional VA treatment records show current diagnoses of GERD and bilateral carpal tunnel syndrome.  Also, the Veteran has provide additional testimony in which he provided further details of his in-service symptoms manifested by digestive problems for which he received medication to treat during service and he has continued to require medication to treat similar symptoms since service. 

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claims.  As such, and presuming its credibility, the evidence received since the last final rating decisions, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for gastrointestinal disorder and peripheral neuropathy in the hands (now identified as bilateral carpal tunnel syndrome).  Therefore, the claims are reopened.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for gastrointestinal disorder (now identified as GERD) has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for peripheral neuropathy in the hands (now identified as bilateral carpal tunnel syndrome) has been received; the Veteran's previously-denied claim is reopened.




REMAND

Although the additional evidence is sufficient to reopen the previously denied claims for entitlement to service connection, the Board finds that additional development is needed prior to adjudication of the merits of the underlying claims. 

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran contends that his GERD and bilateral carpal tunnel syndrome had onset during his period of service.   A review of the service treatment records do not show that the Veteran complained or was treated for any gastrointestinal or neurologic problems during his period of service.  The report of a February 1972 examination prior to separation shows that his gastrointestinal system and upper extremities received normal evaluations.  However, the Veteran testified that his symptoms of digestive problems, upset stomach, nausea, and reflux had onset during his period of service and he received medication to treat his symptoms.  He further reported that he has continued to use medication to treat similar symptoms since his period of service.  In addition, the Veteran reports that he experienced bilateral hand pain while performing his duties as a lineman, which required him to climb poles, wire lines, and operate switchboards.  

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  These statements satisfy the second McLendon element.  There is insufficient competent medical evidence on file for VA to make a decision on the claims, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination.

In addition, during the March 2014 Board hearing, the Veteran identified outstanding records of pertinent private treatment for his GERD from Dr. Newmay beginning in 1974 or 1975.  On remand, an attempt should be made with the Veteran's assistance to obtain these outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment for his GERD with Dr. Newmay.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).
 
2.  Update the claims folder with the Veteran's VA treatment records since 2012.  

3.  Schedule the Veteran an appropriate VA examination(s) to determine the nature and etiology of his GERD and bilateral carpal tunnel syndrome.  The claims file, as well as any records contained in Virtual VA, should be made available to and be reviewed by the examiner(s) in conjunction with the examination(s).  All required tests should be performed.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  

Based on a review of the claims folder and the findings from clinical evaluation, the examiner(s) should answer the following: 

 A.)  Regarding the Veteran's GERD, the examiner should provide an opinion on the following: is it at least as likely as not (50 percent or greater probability) that the Veteran's current GERD had an onset during his period of service or is otherwise related to his period of service?  In doing so, the examiner should consider the Veteran's reported medical history of gastrointestinal problems in service and since then. 

 B.)  Regarding the Veteran's bilateral carpal tunnel syndrome, the examiner provide an opinion on the following: is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral carpal tunnel syndrome had an onset during his period of service or is otherwise related to military service (to include the Veteran's military occupational specialty as lineman)?  In doing so, the examiner should consider the Veteran's reported medical history of bilateral hand pain in service while performing his duties as a lineman. 

A complete rationale must be provided for all opinions rendered.  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


